     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 1 of 12 Page ID #:2584



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     IAN V. YANNIELLO (Cal. Bar No. 265481)
4    CHRISTINE M. RO (Cal. Bar No. 285401)
     Assistant United States Attorneys
5    General Crimes Section
          1200 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-3667 / 4496
          Facsimile: (213) 894-0141
8         E-mail:    Ian.Yanniello@usdoj.gov
                     Christine.Ro@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                 No. CR 17-697-SJO

14               Plaintiff,                    OPPOSITION TO DEFENDANT DANIEL
                                               FLINT’S PETITION FOR WRIT OF ERROR
15                    v.                       CORAM NOBIS OR, IN THE
                                               ALTERNATIVE, MOTION FOR NEW TRIAL
16   DANIEL FLINT,
                                               Hearing Date: September 16, 2019
17               Defendant.                    Time:         10:00 a.m.
                                               Location:     Courtroom of the
18                                                           Hon. S. James Otero

19
20

21

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the United States Attorney for the Central District of
25   California and Assistant United States Attorneys Ian V. Yanniello and
26   Christine M. Ro, hereby files its Opposition to defendant Daniel
27   Flint’s Petition for Writ of Error Coram Nobis.
28   //
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 2 of 12 Page ID #:2585



1          This Opposition is based upon the attached memorandum of points

2    and authorities, the declaration of Wesley Williams, the files and

3    records in this case, and such further evidence and argument as the

4    Court may permit.

5

6     Dated: September 3, 2019             Respectfully submitted,

7                                          NICOLA T. HANNA
                                           United States Attorney
8
                                           BRANDON D. FOX
9                                          Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           IAN V. YANNIELLO
12                                         CHRISTINE M. RO
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            2
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 3 of 12 Page ID #:2586



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant Daniel Flint’s (“defendant”) sentencing hearing is set

4    for September 16, 2019.       Because of the aggravating circumstances in

5    this case -- defendant’s use and abuse of his status as an attorney

6    to execute the fraud, his use of manufactured and phony diplomatic

7    documents, and the national security concerns raised by defendant’s

8    purposeful evasion of airport security -- the government has

9    requested an upward variance and a custodial sentence of 14 months’
10   incarceration.

11         On August 23, 2019, defendant filed an untimely and procedurally

12   barred “pro se Petition for Writ of Error Coram Nobis or New Trial.”

13   (Dkt. 138 at 2.)     According to defendant, “the government deleted

14   relevant portions of [defendant]’s FBI interview to make it appear as

15   though he was intentionally attempting to evade TSA security

16   requirements.”     (Id. at 9.)    Defendant argues that he raised this

17   issue with prior counsel, the Federal Public Defender’s Office

18   (“FPD”), “and the FPD did nothing.”         (Id. at 24.)    As a result,

19   defendant raises an ineffective assistance of counsel claim and seeks
20   coram nobis relief or a new trial.

21         As discussed below, the allegations in defendant’s motion are

22   meritless.    Neither the FBI nor the United States Attorney’s Office

23   manipulated or altered the recording of defendant’s FBI interview.

24   See Declaration of Wesley Williams (“Williams Decl.”), ¶ 4 (“The

25   recordings of defendant’s interview were not altered or manipulated

26   in any way”).     Thus, the FPD’s office did not provide ineffective
27   representation by refusing to file a frivolous claim.            Shah v. United

28   States, 878 F. 2d 1156, 1162 (9th Cir. 1989) (failure to raise a
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 4 of 12 Page ID #:2587



1    meritless legal argument does not constitute ineffective assistance

2    of counsel).

3          Defendant’s petition is also procedurally improper.           Under

4    clearly establish law, a writ of coram nobis is a “highly unusual

5    remedy” that is available only to “attack an unconstitutional or

6    unlawful conviction in cases when the petitioner already has fully

7    served a sentence.”      Telink, Inc. v. United States, 24 F.3d 42, 45

8    (9th Cir. 1994) (emphasis added).          The remedy is not available,

9    where, as here, the Court has not even sentenced the defendant or
10   entered a final judgment of conviction.

11         Defendant’s claim for a new trial similarly fails.           Defendant’s

12   motion for new trial is untimely as it is based on ineffective

13   assistance of counsel and not newly-discovered evidence.            And even if

14   the motion was timely, defendant’s motion also fails on the merits

15   for numerous reasons.      First, defendant could have raised the issue

16   before trial or in his initial motion for acquittal filed in March

17   2019, and thus he cannot establish he is entitled to a new trial.

18   Second, only evidence cited in defendant’s motion is a two-page

19   “expert” report that does not raise any issues that are relevant,
20   much less material to issues at trial.          The report identifies a nine-

21   millisecond change in frequency in a portion of defendant’s recorded

22   interview and opines the frequency change could be purposeful editing

23   or it could be an equipment malfunction.          Notably, the portion of the

24   audio identified in the report was not used at trial, and defendant

25   does not challenge the accuracy or authenticity of any evidence that

26   was introduced, including evidence about the numerous lies defendant
27   told the FBI.     Defendant’s motion should be denied without an

28   evidentiary hearing.      See e.g., United States v. Jackson, 209 F.3d

                                            2
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 5 of 12 Page ID #:2588



1    1103, 1106-07 (9th Cir. 2000) (affirming denial of motion for new

2    trial where new evidence would not have created a reasonable doubt).

3    II.   DEFENDANT’S PETITION FOR CORAM NOBIS IS PROCEDURALLY BARRED
4          Defendant is not entitled to coram nobis relief.           Defendant has

5    not been sentenced, much less “fully served” his sentence, and thus

6    he is not entitled to coram nobis relief.          Chaidez v. United States,

7    568 U.S. 342, 345 n.1 (2013) (Petition for writ of coram nobis

8    provides a way to collaterally attack a criminal conviction for a

9    person who is no longer in custody and therefore cannot seek habeas
10   relief.); see also, United States v. Nosal, 743 F. App’x 816, 817

11   (9th Cir. 2018) (“The district court properly denied Nosal’s petition

12   because the rare writ of coram nobis is not available until a

13   petitioner already has fully served [his] sentence.” (citation

14   omitted)); Estate of McKinney By & Through McKinney v. U .S., 71 F.3d

15   779, 781 (9th Cir. 1995) (The writ of error coram nobis provides “a

16   remedy to attack a conviction when the petitioner has served his

17   sentence and is no longer in custody.”); Telink, Inc., 24 F.3d at 45

18   (“The writ of error coram nobis affords a remedy to attack an

19   unconstitutional or unlawful conviction in cases when the petitioner
20   already has fully served a sentence.”).1         Therefore, defendant’s

21   petition is procedurally barred and should be denied.

22   III. THE GOVERNMENT DID NOT MANIPULATE OR ALTER DEFENDANT’S INTERVIEW
23         This case proceeded to jury trial in October 2018.           During the

24   trial, the jury heard overwhelming evidence that defendant abused his

25   status as an attorney and impersonated a diplomat to purposefully

26   evade airport security, in violation of 49 U.S.C. §§ 46314(a),
27

28         1Defendant cites various out-of-circuit decisions that have no
     bearing on the issue before the Court.
                                      3
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 6 of 12 Page ID #:2589



1    (b)(2).    Because the government detailed the evidence in its

2    opposition to defendant’s post-trial motion for acquittal -- which

3    this Court denied without a hearing -- it will not restate the facts

4    here.     (See Dkt. 147 at 2-13.)     However, the evidence showed that

5    defendant used a manufactured “diplomatic identity card” and other

6    phony documents to smuggle hundreds of thousands of dollars in cash

7    through TSA screening.       Defendant admitted that he laminated the fake

8    diplomat card before attempting to use it to defraud the TSA.             To

9    perpetrate the fraud and avoid detection, defendant abused his status
10   as an officer of the court by identifying himself as an attorney and

11   presenting his attorney bar card to TSA officers.

12         Defendant’s elaborate ruse unraveled once he was identified,

13   stopped, and interviewed by the FBI at the Los Angeles International

14   Airport (“LAX”) on July 25, 2017.          Throughout the interview,

15   defendant made implausible and provably false statements to the FBI.

16   Federal Air Marshal Wesley Williams recorded the interview using his

17   government-issued cell phone.        (Williams Decl., ¶ 3.)      The phone

18   application Air Marshal Williams used saved the interview as three

19   separate audio files.      (Id.)    Those audio files were then uploaded to
20   the FBI’s computer system, copied, and sent to the United States

21   Attorney’s Office in connection with this case.           (Id., ¶ 4.)    To be

22   clear, the recordings of defendant’s interview -- which were produced

23   to defendant in December 2017 -- were not altered or manipulated in

24   any way.    (Id.)

25   IV.   DEFENDANT’S REQUEST FOR A NEW TRIAL SHOULD BE DENIED
26         First, defendant’s motion for new trial should be denied because
27   it is untimely.     Motions based upon new evidence “must be filed

28   within three years after the verdict or finding of guilty” and “all

                                            4
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 7 of 12 Page ID #:2590



1    other motions” deadline to file is 14 days after the verdict.             Fed.

2    R. Crim. P. 33.     Here, defendant claims that the alleged “one

3    amplitude-frequency inconsistency” is newly-discovered evidence -- it

4    is not.    Defendant knew, before trial, that defendant wanted to

5    attack the authenticity of portions of the audio-recorded interview.

6    The government produced to counsel for defendant the audio-recordings

7    on December 8, 2017 and proposed audio clips for trial on October 10,

8    2018.     (Dkt. No. 83-1.)    Defendant informed his trial counsel before

9    trial that he wanted to challenge the audio-recording and trial
10   counsel strategically decided not to investigate or pursue a motion

11   to suppress.     Therefore, defendant’s motion for new trial is based

12   upon an ineffective assistance of counsel claim and is time-barred.

13   See Baumann v. United States, 692 F.2d 565, 580 (9th Cir. 1982)

14   (“Because all of the underlying facts relevant to his present

15   allegations of newly discovered evidence were within his knowledge at

16   the time of trial and could have been substantiated with the exercise

17   of reasonable diligence, the evidence is not newly discovered.”)

18   (cleaned up); see also United States v. Pirro, 104 F.3d 297, 299 (9th

19   Cir. 1997)(“We have rejected the use of a Rule 33 motion for new
20   trial based on ‘newly discovered evidence’ involving the ineffective

21   assistance of counsel.”); see also United States v. Garcia, 1126 (6th

22   Cir. 1994) (Evidence of ineffective assistance of counsel “is not

23   newly discovered evidence for purposes of a motion for new trial

24   where the facts supporting the claim were within the defendant’s

25   knowledge at the time of the trial.”).         Defendant disguises his

26   motion for new trial based on newly-discovered evidence, but his
27   motion is based on facts known to defendant before trial.

28

                                            5
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 8 of 12 Page ID #:2591



1    Defendant’s “newly-discovered evidence” is a claim of ineffective

2    assistance of counsel and his motion is untimely.

3          Second, defendant’s motion for new trial also fails on the

4    merits.    A criminal defendant must satisfy a five-part test in order

5    to prevail on a motion for a new trial: “(1) [T]he evidence must be

6    newly discovered; (2) the failure to discover the evidence sooner

7    must not be the result of a lack of diligence on the defendant’s

8    part; (3) the evidence must be material to the issues at trial; (4)

9    the evidence must be neither cumulative nor merely impeaching; and
10   (5) the evidence must indicate that a new trial would probably result

11   in acquittal.”     United States v. Harrington, 410 F.3d 598 (9th Cir.

12   2005); see United States v. Hinkson, 585 F.3d 1247, 1283–84 (9th Cir.

13   2009) (same).

14         Defendant’s motion fails for several independent reasons.

15   First, the purported “new evidence” is not material to the issues at

16   trial.    That a portion of defendant’s recorded interview contains an

17   alleged nine millisecond change in frequency does not alter the

18   evidence presented at trial in any way.         The identified portion of

19   the record was not admitted at trial, and defendant’s motion does not
20   challenge the accuracy of the ten audio exhibits the government did,

21   in fact, introduce as evidence.        Nor does defendant challenge the

22   other evidence submitted to the jury, including evidence and

23   testimony about defendant’s manufactured diplomat card and other fake

24   diplomatic documents, and about defendant’s knowledge that he did not

25   have diplomatic immunity when he claimed to have diplomatic immunity

26   to get out of a traffic stop in Ogemaw, Michigan.
27         Moreover, defendant’s motion fails because he could have brought

28   his claim much sooner.       The audio files at issue was produced to

                                            6
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 9 of 12 Page ID #:2592



1    defendant in December 2017 and the government proposed clips were

2    produced to defendant a week before trial.          Defendant therefore could

3    have had the file analyzed by his “expert” in the ten months leading

4    up to trial.     Defendant could have also analyzed the audio file after

5    his conviction (October 2018) and before he filed his first motion

6    for judgment of acquittal in March 2019.          His failure to do so

7    provides an independent basis to deny the motion.

8          Lastly, defendant’s motion falls far short of establishing that

9    “a new trial would probably result in acquittal.”           As noted above,
10   defendant does not challenge the authenticity or accuracy of any

11   evidence presented at trial.        Defendant’s proffered expert report

12   does not change the fact that defendant lied to TSA officials about

13   his diplomatic status to smuggle money onto airplanes; it does not

14   make the lies he told the FBI truthful; and it does not make the

15   phony diplomatic credentials and documents he used to complete the

16   fraud any less fake.      The motion should be denied.       See United States

17   v. Jackson, 209 F.3d 1103, 1106-07 (9th Cir. 2000) (affirming denial

18   of motion for new trial where new evidence would not have created a

19   reasonable doubt).
20   V.    DEFENDANT’S CLAIM OF INEFFECTIVE ASSISTANCE OF COUNSEL FAILS
21         Defendant fails to satisfy the two-part test set forth in

22   Strickland v. Washington, 466 U.S. 668, 687 (1984).            To prevail on an

23   ineffective assistance of counsel claim, a defendant must show that:

24   (1) counsel’s actions were outside the wide range of professionally

25   competent assistance, measured under a standard of “reasonably

26   effective assistance,” Hovey v. Ayers, 458 F.3d 892, 904 (9th Cir.
27   2006) (quoting Strickland, 466 U.S. at 687); and (2) he was

28   prejudiced by reason of counsel’s actions, that is, there is “a

                                            7
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 10 of 12 Page ID #:2593



1     reasonable probability” that “but for counsel’s unprofessional

2     errors, the result of the proceeding would have been different.”              Id.

3     (quoting Strickland, 466 U.S. at 694).         The standard a defendant must

4     meet is both “rigorous” and “highly demanding,” and requires a

5     showing of “gross incompetence” on the part of counsel.            Kimmelman v.

6     Morrison, 477 U.S. 365, 381-82 (1986).         If a defendant fails to

7     establish either the deficient performance or the prejudice prong of

8     the Strickland test, this Court “must dismiss the claim.”            United

9     States v. Sanchez-Cervantes, 282 F.3d 664, 672 (9th Cir. 2002).
10          The Court may consider a claim of ineffective assistance of

11    counsel if first raised in the district court prior to the judgement

12    of conviction.     United States v. Steele, 2733 F.3d 894, 897 (9th Cir.

13    2013).   Whether or not to do so is left to the discretion of the

14    district judge.     Id.   However, because ineffective assistance of

15    counsel claims are usually handled in evidentiary hearings (to

16    address the first prong) on habeas petitions the government will

17    focus on the second prong –- defendant fails to show prejudice.

18          Defendant now claims that the jury found guilt purely on

19    defendant’s audio-recorded interview based on the jury’s post-verdict
20    discussions with government and defense counsel.           Yet the rules of

21    evidence and binding case law bar the use of jury’s statements to

22    attack the jury’s verdict as defendant does here.           Under Federal Rule

23    of Evidence 606, the Court “may not receive a juror’s affidavit or

24    evidence of a juror’s statement” about, among other things, “the

25    jury’s deliberations” or “any juror’s mental process concerning the

26    verdict”.    Fed. R. Evid. 606(b)(1); Warger v. Shauers, 135 S. Ct.
27    521, 528 (2014) (“Congress’ enactment of Rule 606(b) was premised on

28    the concerns that the use of deliberations evidence to challenge

                                            8
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 11 of 12 Page ID #:2594



1     verdicts would represent a threat to both jurors and finality in

2     those circumstances not covered by the Rule's express exceptions.”);

3     Smith v. City & Cty. of Honolulu, 887 F.3d 944, 954 (9th Cir. 2018)

4     (“Rule 606 ... establishes a no-impeachment rule ... to attack the

5     validity of a verdict.”).

6           Because the post-verdict discussions are “evidence of a juror’s

7     statement” about jury deliberations, the government requests that the

8     Court not consider it when evaluating defendant’s motion.            See Smith,

9     887 F.3d at 954; United States v. Leung, 796 F.3d 1032, 1038 (9th
10    Cir. 2015) (“In light of the [Rule 606]’s prohibition on juror

11    testimony regarding the internal affairs of the jury, [defendant] was

12    not entitled to a new trial or evidentiary hearing on the basis of

13    the post-verdict juror affidavit.”); see also United States v. Baker,

14    899 F.3d 123, 132 (2d Cir. 2018) (Rule 606(b) prohibits “jurors from

15    impeaching their verdict by testifying about the effect of ...such

16    deliberations ..., rendering the inquiry futile from the start”).

17          Here, defendant was not prejudiced because the audio-recorded

18    interview was not tampered with or manipulated.          Furthermore, the

19    portion of the “location of “the event” as determined by audio
20    forensic expert” -- the nine-millisecond change in frequency -- was

21    not used in trial.     The government introduced approximately 10 audio-

22    recorded clips from the interview and defendant does not challenge

23    the authenticity or accuracy of those clips.          Therefore, the result

24    of the trial would not have been different and defendant was not

25    prejudiced.    In addition, even if the Court suppressed the audio-

26    recorded interview, there was still overwhelming evidence showing
27    defendant’s diplomatic credentials were fraudulent and failed to meet

28    airport security requirements -- including defendant’s prior

                                            9
     Case 2:17-cr-00697-SJO Document 162 Filed 09/03/19 Page 12 of 12 Page ID #:2595



1     knowledge that he did not have diplomatic immunity.           Therefore,

2     defendant was not prejudiced and his claim of ineffective assistance

3     of counsel fails.

4     VI.   THE GOVERNMENT DID NOT ACT IN BAD FAITH
5           The government did not act in bad faith or make

6     misrepresentations to the Court.        First, the government did not alter

7     or manipulate the true and correct copy of defendant’s interview with

8     the FBI as explained above and in Wesley Williams’ declaration.

9     Second, defendant’s claim that the government made misrepresentations
10    to the Court during defendant’s detention hearing is unverified.             The

11    government has not obtained the audio recording, however,

12    representations made at the detention hearing had no bearing on

13    defendant’s conviction.      Third, the PSR specifically states, “Flint

14    and others manufactured a purported diplomatic identification card

15    (which Flint admitted he laminated), a diplomatic courier pouch, and

16    a binder of documents that purportedly supported the legality of

17    Flint’s false claim of diplomatic status.”         (PSR ¶ 98.)     Defendant’s

18    claims that the government lied and acted in bad faith are misplaced

19    and irrelevant to guilt.
20    VII. CONCLUSION
21          For the foregoing reasons, the government respectfully requests

22    that this Court deny defendant’s motion in its entirety.

23

24

25

26
27

28

                                            10
